Case 17-11213 Doc 531 Filed 03/14/19 Entered 03/14/19 12:59:09 Main Document Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF LOUISIANA

        IN RE:                                                      CASE NO. 17-11213

        FIRST NBC BANK HOLDING COMPANY                              CHAPTER 11

        DEBTOR                                                      SECTION “A”




                  ORDER GRANTING, IN PART, MOTION AND INCORPORATED
                     MEMORANDUM OF LAW FOR DECLARATORY RELIEF
                   INCREASING THE “SOFT CAP” TO PERMIT THE PAYMENT
                 AND/OR ADVANCEMENT OF DEFENSE COSTS AND OTHER LOSS
                   FROM THE PROCEEDS OF THE DIRECTORS AND OFFICERS
                             LIABILITY INSURANCE POLICIES

             Considering the Motion and Incorporated Memorandum of Law for Declaratory

      Relief Increasing the “Soft Cap” To Permit the Payment and/or Advancement of Defense

      Costs and Other Loss from the Proceeds of the Directors and Officers Liability Insurance

      Policies (Rec. Doc. 506) (the “Motion”); and considering the Opposition of the Official

      Committee of Unsecured Creditors of First NBC Bank Holding Company to the Motion for

      Declaratory Relief increasing the “Soft Cap” to Permit the Payment and/or Advancement of

      Defense Costs and Other Loss from the Proceeds of the Directors and Officers Liability

      Insurance Policies (Rec. Doc 515) and the withdrawal of same; the Conditional Objection to

      Motion and Incorporated Memorandum of Law for: Declaratory Relief Increasing the “Soft

      Cap” to Permit the Payment and/or Advancement of Defense Costs and Other Loss from the

      Proceeds of the Directors and Officers Liability Insurance Policies (Rec. Doc. 517); the

      arguments and statements of counsel, the record of the case, applicable law, and for reasons

      rendered orally at the March 8, 2019 hearing;


                                             Page 1 of 5
Case 17-11213 Doc 531 Filed 03/14/19 Entered 03/14/19 12:59:09 Main Document Page 2 of 5




              IT IS ORDERED that:

              1. To the extent applicable, the automatic stay imposed by 11 U.S.C. § 362(a) is

      modified in accordance with 11 U.S.C. § 362(d)(l) to the extent necessary to allow (A) Zurich

      American Insurance Company, Continental Casualty Company, Federal Insurance Company,

      Great American Insurance Group, and Illinois National Insurance Company (the “2015–2016

      Insurers”), and (B) U.S. Specialty Insurance Company, XL Specialty Insurance Company,

      Illinois National Insurance Company, Freedom Specialty Insurance Company, Markel

      American Insurance Company, Berkshire Hathaway Specialty Insurance Company, and

      Illinois National Insurance Company (the “2016–2017 Insurers,” together with the 2015–

      2016 Insurers, the “Insurers”) to comply with the terms of the respective Policies, 1 including,

      without limitation, to advance, reimburse, or make payments on account of the defense costs

      (including, without limitation, attorneys’ fees and expenses) and other Loss (as defined in the

      respective Policies) regarding any settlement amounts, judgments, liability or other Loss

      incurred or to be incurred in defense of demands, claims, litigations, investigations, or

      disputes asserted, whether directly or derivatively, by the Creditors’ Committee, the FDIC-

      R, the Federal Reserve Bank, any other federal, state, or local regulatory or law enforcement

      agency, or any other person, against the directors and officers of Debtor or the Bank (the

      “D&Os”).




      1
        The insurance policies issued by the 20l5–20l6 Insurers for the period from June 9, 20l5 to December 3l,
      20l6, are referred to as the “2015–2016 Policies,” and the insurance policies issued by the 20l6–20l7
      Insurers for the period from December 3l, 20l6 to December 3l, 20l7 are referred to as the “2016–2017
      Policies,” together with the 20l5–20l6 Policies, collectively, the “Policies.” The Policies are specifically
      identified by policy number in the Primary Motion.

                                                    Page 2 of 5
Case 17-11213 Doc 531 Filed 03/14/19 Entered 03/14/19 12:59:09 Main Document Page 3 of 5




             2.      The aggregate payments permitted under the Policies shall be subject to a “soft

      cap” of $9 million (an increase of $4 million from the original “soft cap”), subject to further

      adjustment either by (a) agreement among the Debtor, Creditors’ Committee, D&Os, the

      FDIC-R, and the Lead Plaintiffs or (b) upon motion, notice and hearing, and further order of

      this Court.

             3.      Nothing in this order shall constitute a finding by the court that the proceeds

      of the Policies are or are not property of the Debtor’s estate, and the court makes no finding

      as to the applicability of the automatic stay imposed by 11 U.S.C. § 362(a) to the Policies’

      proceeds.

             4.      For each quarter commencing January 1, 2019, and continuing for each

      quarter until any claims by the FDIC-R or Creditors’ Committee under the Policies are

      resolved or FDIC-R or the Creditors’ Committee request that such reporting cease, counsel

      to the D&Os shall, no later than the thirtieth (30th) of the month following the end of each

      quarter, provide the Creditors Committee, the FDIC-R, and the Lead Plaintiffs with

      summaries of the defense costs that have been paid during each such quarter (the

      “Summaries”). The Creditors’ Committee, the FDIC-R, and the Lead Plaintiffs shall keep

      the Summaries strictly confidential, other than as expressly provided in this order. The

      Summaries shall only include the following information, which shall be provided on a matter-

      by-matter basis:

                   i.       The names of applicable directors and/or officers and the names of the
             applicable law firm(s) providing representation to such directors and/or officers;

                   ii.       The (a) name, (b) billable rate, (c) number of hours expended, and
             (d) total amount of fees for each timekeeper for the applicable firms billing in that
             particular quarter;

                                               Page 3 of 5
Case 17-11213 Doc 531 Filed 03/14/19 Entered 03/14/19 12:59:09 Main Document Page 4 of 5




                 iii.       The total amount of the (a) fees and (b) expenses billed by each law
             firm in that particular quarter;

                   iv.        Any fees or expenses incurred prior to the filing of the petition for
             relief shall be noted as such;

                  v.      An identification of (a) the respective Insurers that are expected to
             make the payment or reimbursement and (b) from which Policies such payment or
             reimbursement shall be made;

                  vi.          Disclosure of the total amount of fees and expenses paid to date.

             5.         The Creditors’ Committee, FDIC-R or Lead Plaintiffs may cumulate the

      information received from the D&Os into a single, consolidated report, which they shall file

      under seal (on motion and order, after such notice as required by the applicable Bankruptcy

      Rules and Local Rules) pursuant to Section 107 of the Bankruptcy Code and Fed. R. Bankr.

      P. 9018, if the Creditors’ Committee or the FDIC-R believe they are entitled to some future

      relief. All rights are reserved to all parties, including without limitation, the Debtor, the

      Creditors Committee, the D&Os, the FDIC-R, and the Lead Plaintiffs and all other parties-

      in-interest, except as specifically conferred or addressed in this Order.

             6.         Nothing in this order or otherwise shall be deemed to be a waiver of any

      confidentiality, privilege, or other protection or immunity, and neither the Creditors’

      Committee, the FDIC-R nor the Lead Plaintiffs shall be entitled to any information from the

      Insurers or the D&Os that is protected by any applicable confidentiality, privilege or other

      protection or immunity.

             7.         Nothing in this order shall constitute (i) a waiver, modification, or limitation

      of the D&Os’ or Insurers’ reservations of rights, remedies, and defenses under the Policies or

      otherwise, (ii) a waiver, modification, or limitation of any of the terms or conditions of

                                                  Page 4 of 5
Case 17-11213 Doc 531 Filed 03/14/19 Entered 03/14/19 12:59:09 Main Document Page 5 of 5




      the Policies, (iii) a finding that such sums are due and owing, or in what amount, under the

      2015-2016 Policies and/or the 2016-17 Policies, or (iv) a waiver or consent by the D&Os that

      the Court has jurisdiction or authority over the proceeds of the Policies, the D&Os’ defense

      costs, or the amounts incurred in connection with the Policies.

              8.      This order is immediately valid and fully effected upon its entry and the l4-day

      stay pursuant to Fed. R. Bankr. Proc. 4001(a) is waived.

              9.      Counsel shall serve this order on the required parties who will not receive

      notice through the ECF system pursuant to the FRBP and the LBRs and file a certificate of

      service to that effect within three (3) days.

                      Baton Rouge, Louisiana, March 14, 2019.

                                        s/ Douglas D. Dodd
                                       DOUGLAS D. DODD
                               UNITED STATES BANKRUPTCY JUDGE




                                                Page 5 of 5
